Baldwin, J.
(concurring in the judgment). The i'ea-sons of appeal filed in the Superior Court, after describing the agreement between Mrs. Beers and the appellant of November 21st, 1891, a copy of which was annexed as Exhibit B, stated that the appellant “ duly paid the interest to said Mary Ann Beers specified in said Exhibit B.” No other allegation was made of his fulfillment of the terms of the agreement.
Under these pleadings, proof that payment of interest had been waived was inadmissible. The only question presented was whether it had been actually made. The exclusion of the evidence offered by the appellant being thus fully justified, while I concur in the affirmance of the judgment of the Superior Court, I deem it unnecessary to express an opinion as to the effect of the republication of the will after the execution of the agreement.